DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/31/2021 has been entered.
Response to Amendment
The amendments filed on 7/28/2021 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Tarafdar (2016 IEEE 43rd Photovoltaic Specialists Conference (PVSC)) in view of Singh (J. Phys. Chem. C 2016, 120, 26199−26205), Li (CN102329418, Machine translation), and Choi (Chem. Sci., 2014, 5, 751) are the closest prior art.
Tarafdar et al. teaches a method of forming a composition of a copolymer of BODIPY and Benzodithiophene [page 1666, top right of page, Scheme II] by Stille coupling [top left of page, page 1665], for use as low band gap polymers as p-type material in BHJ solar cells [bottom left of page 1668]
In compound P2, R3, R4, R5, R6 are hydrogen, X1 and X2 is flurorine.

    PNG
    media_image1.png
    145
    210
    media_image1.png
    Greyscale



Furthermore, P2 teaches a Mn of 13,148 with a PDI of 1.2 [page 1667, top left of page]. Accordingly, PDI=Mw/Mn, which means Mw is about 16435. The single copolymer unit is about 890 in molecular weight, resulting in a “n” value overlapping the claimed range of 2 to 50.
Singh et al. teaches a BODIPY copolymer which comprises a phenyl and alkyl group in the meso positon in the BODIPY monomer portion [Abstract], where the change from a aryl group to a alkyl group  provides less strain on the compound providing improved thermal stability [page 26199, bottom right of page, and Figure 1 on top of page 26201].
Li et al. teaches a copolymer with a variety of donor monomers used to provide higher stability and higher carrier mobility [top of page 2/16]
In the compound below, n can be 4-12 [top of page 3/16]

    PNG
    media_image2.png
    143
    288
    media_image2.png
    Greyscale



Choi et al. teaches a BODIPY compound which provides increase fluorescence intensity [page 751, top right of page]

    PNG
    media_image3.png
    250
    233
    media_image3.png
    Greyscale



	Modified Tarafdar et al. teaches all the structural limitations of claims 1, 7, 9, and 16 but does not disclose the limitations of “wherein the copolymer represented by Formula 1 comprises at least one polymer selected from the group consisting of K1 to K6.” in claims 1, 7, 9, and 16.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “wherein the copolymer represented by Formula 1 comprises at least one polymer selected from the group consisting of K1 to K6.” in claims 1, 7, 9, and 16.
Therefore; claims 1, 3-16, and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726